Appellant was convicted of gaming. The contention is made that the evidence is not sufficient. The evidence of three witnesses is embodied in a short statement of agreed facts. When the parties approached the house, they found the door closed and heard the noise of several persons on the inside. They called to those on the inside, and asked that the door be opened. Some one asked from the inside who was at the door. From the outside the reply was that it was Will Snow. Some one on the inside said, "That is not Snow's voice." Just then one of the parties on the inside came to the door, where a tow-sack was stretched across in place of a glass that had been broken, and placed his ear against the sack as if trying to hear what was going on on the outside, when one of the officers caught him by the hair of his head. Then there commenced a loud rumbling noise on the inside as if persons were getting out. The officers were then admitted, and found defendant and other parties in the room. In this connection officer Balderbach testified that defendant was standing by the door. There was also a table covered with cloth. There was also *Page 293 
three decks of cards in a stove and one deck under "a matting." The other parties broke out and were not arrested. None of these witnesses saw any card-playing or betting. This is the case. We do not believe this evidence is sufficient to justify the conviction. The judgment is reversed and the cause remanded.
Reversed and remanded.